DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2, 5, 7, 10, 11, 19, 21-26, 30-33 have been canceled. Claims 35 and 36 have been added. Claims 1, 3, 4, 6, 8, 9, 12-18, 20, 27-29, 34-36 are pending. 
Claims 20-22 have been mislabeled as “Currently Amended” or “previously amended”, but they should have been labeled as “Withdrawn”. 
Applicant's arguments filed 7-21-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
The restriction requirement was withdrawn. 
Claims 1, 3, 4, 6, 8, 9, 12-18, 20, 27-29, 34-36 are under consideration. 
Specification
The title has been changed to ---TRANSGENIC MICE OR RATS WITH HUMANIZED MHC I AND IMMUNOGLOBLUIN HEAVY CHAIN GENES---. 
Claim Objections
Claim 1 is objected to because it can be written more concisely and clearly. The structure/function of the nucleic acid sequence in item a) should more clearly indicate endogenous HLA sequences are replaced with human MHC I sequences, and that the mouse/rat functionally expresses some kind of human MHC I protein (it is unclear 
Claim 27, line 4, should refer to ---the--- rat or mouse of claim 9. The preamble and final step should refer to the same thing, i.e. a human Ig VH domain, or a human Ig VH gene segment. The preamble should refer to ---A method of isolating a lymphocyte…---. 
Claim 28 should refer to ---A method of making a hybridoma, the method comprising producing a hybridoma from the lymphocyte isolated in claim 27. 
Claim 29 can be written more clearly as ---A cell isolated from the rat or mouse of claim 1--- if claim 1 is limited to ---A rat or mouse whose genome comprises…---, and the structure/function of the genetic modification is clarified. 
Claim Rejections - 35 USC § 112
Claims 1, 3, 4, 6, 8, 9, 12-18, 20, 27-29, 34 remain and claims 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A genetically modified rat or mouse whose germline genome comprises (a) a nucleotide sequence encodingan empty Major Histocompatibility Complex (MHC) class I molecule comprising at least: a functional peptide binding cleft of a human leukocyte antigen (HLA)-A, a functional peptide binding cleft of an HLA-B, or a functional peptide binding cleft of an HLA-C, wherein the genetically modified rat or mouse expresses the empty MHC class I molecule during embryogenesis and/or at birth, and (b) at an endogenous immunoglobulin (Ig) heavy chain locus, an unrearranged human eo the endogenous Ig heavy chain constant region at the endogenous Ig heavy chain locus, wherein the unrearranged human Ig heavy chain variable region rearranges in a B cell to form a human Ig heavy chain variable gene operably linked to the endogenous Ig heavy chain constant region, (c) an antigenic peptide-MHC (pMHC) complex that comprises (i) a peptide that is heterologous to the genetically modified rat or mouse, and (ii) a MHC class I molecule comprising a peptide binding cleft selected from the group consisting of: the functional peptide binding cleft of HLA-A, the functional peptide binding cleft of HLA-B, and Page 3 of 32U.S. Patent Application Serial No. 16/361,873 Amendment dated July 21, 2021 Reply to Office Action of Jan. 22, 2021 the functional peptide binding cleft of HLA-C, wherein the peptide of (c)(i) is presented in the peptide binding cleft of (c)(ii), and (d) a humanized antigen-binding protein that (i) comprises a humanized Ig heavy chain encoded by the human Ig heavy chain variable gene operably linked to the endogenous Ig heavy chain constant region, wherein the humanized Ig heavy chain comprises a human variable domain operably linked to an endogenous Ig heavy chain constant domain, (ii) binds the pMHC complex of (c), and iii) does not bind the empty MHC class I molecule.

The specification lacks written description for a mouse/rat with a nucleotide sequence encoding an “empty” MHC class I molecule as required in claim 1 other than those described in Fig. 1. The description of Fig. 1, 2 (pg 11, para 26 & 27) states “human sequences are depicted as empty shapes”. Pg 16, para 38, states “upon expression of the ‘empty’ human(ized) MHC molecule” the animal becomes tolerized” and “’Empty’ in the context of an HLA molecule, MHC molecule, human(ized) MHC molecule, and the like includes an HLA molecule, MHC molecule, human(ized) MHC molecule, and the like expressed either without a peptide within its peptide binding groove, or with a peptide that is endogenous to the animal expressing the HLA molecule, MHC molecule, human(ized) MHC molecule, and the like. For example, an empty MHC molecule may include in an animal a human(ized) MHC molecule that is expressed from the genome, e.g., germline genome, of the animal and presents an endogenous animal self-protein or portion thereof”. However, the discussion on pg 38 does not clearly set forth the structure of what is present in a nucleotide sequence encoding an “empty” MHC class I molecule or what is missing or removed from the MHC class coding region to make it “empty” in a meaningful way so that the metes and nd) or that applicants were reasonably in possession of any “empty” MHC I coding region other than those described in Fig. 1. Accordingly, the specification lacks written description for a mouse/rat with a nucleotide sequence encoding any “empty” MHC class I molecule as required in claim 1 other than those described in Fig. 1. 
The specification lacks written description for any mouse/rat with any nucleotide sequence encoding a human/humanized MHC I molecule or binding portion thereof as broadly required in claim 1 other than a mouse with a replacement of endogenous HLA-A2/H-2K genes with human MHC I and II gene segments shown in Fig. 1 or in 9591835, 9615550, 10045516, 10869466, or 10779520. The claim encompasses any nucleic acid sequence encoding human/humanized MHC I or a binding portion thereof anywhere in the mouse or rat genome. However, the specification is limited to modifying the endogenous mouse HLA-A2/H-2K genes with human MHC I and II segments (Fig. 1). The specification does not teach the structure of the rat HLA-A2/H-2K genes or correlate them with mouse genes in any meaningful way indicating applicants were reasonably in possession of genetically modified rats with humanized HLA-A2/H-2K genes. The specification does not correlate targeting the endogenous mouse HLA-A2/H-2K with human MHC I segments to inserting human MHC gene segments anywhere in the mouse genome. The specification does not correlate expressing a chimeric HLA-A2/H-2K + MHC protein (Fig. 1) to expressing an entire human MHC I molecule as claimed. The specification does not teach any “binding portion thereof” of any MHC I molecule. Accordingly, specification lacks written description for any mouse/rat with any nucleotide sequence encoding a human/humanized MHC I molecule 
The specification lacks written description for any unrearranged human or humanized Ig heavy chain variable region operably linked to any Ig heavy chain constant region as broadly encompassed by claim 1 other than those in 6596541, 8697940, 10881085. The claim encompasses any nucleic acid sequence encoding human/humanized heavy chain Ig variable region operably linked to any heavy chain constant region anywhere in the mouse or rat genome. However, the specification is limited to modifying the endogenous mouse heavy chain Ig variable region with human heavy chain variable gene segments operably linked to an endogenous heavy chain constant gene (Fig. 1). The specification does not teach the structure of the rat Ig heavy chain variable genes or correlate them with the mouse heavy chain genes in any meaningful way indicating applicants were reasonably in possession of genetically modified rats with humanized Ig heavy chain variable genes. The specification does not correlate targeting endogenous mouse heavy chain variable genes with human heavy chain variable segments to inserting human heavy chain variable gene segments anywhere in the mouse genome. The specification does not correlate expressing a chimeric Ig comprising a human heavy chain variable domain and mouse constant domain to expressing an entire human Ig as encompassed by claim 1. The art at the time of filing is limited to a mouse (Macdonald et al, (2014) Proc. Natl. Acad. Sci. USA 111 :5147- 52 cited on pg 105) for reasons set forth above. Accordingly, specification lacks written description for any mouse/rat with any nucleotide sequence encoding a 
The specification lacks written description for mouse/rat with “an antigenic peptide-MHC complex” as required in claim 1. pMHC complexes were known in the art at the time of filing. For example, Garcia (PNAS, 1997, Vol. 94, 13838-13843) taught: “The expression, purification, and crystallization of murine MHC H-2Kb molecules from Drosophila melanogaster cells has been reported previously (24–26). The specific MHC–peptide complexes were produced by incubation of the Drosophila-expressed MHC molecules with a slight molar excess of peptide, followed by mono-Q (Pharmacia) chromatography” (pg 13839, col. 2, 3rd full para). The specification discusses Peptide B (relevant), Peptide A or C (Irrelevant) in context of HLA-A2 (pg 107, lines 1-2); however, the specification does not teach the structure of Peptide B or why/how it is relevant to HLA-A2. The specification does not teach whether peptide B is a tumor antigen, an insulin B chain, or some other B protein. Perhaps the peptide B antigen is “relevant” because it is “restricted” to HLA-A2 presentation on an antigen presenting cell; however, the specification does not discuss antigen restriction or why the B protein is “relevant”. HLA restriction is discussed in Hohn (Clin. Exp. Immunol. 2003, Vol. 131, pg 102-110). While immunizing mice/rats with a pMHC complexes can be envisioned, the specification does not adequately describe any mice/rats that are “tolerized” to a [human] MHC or that generate a B-cell response that is specific to a HLA-A2 – peptide B complex or any other pMHC complex. Moreover, the specification is limited to mice that have humanized MHC I molecule (HLA-A2/H-2K), i.e. “tolerized” to human HLA-A2. 
The specification lacks written description for a mouse having the features of claim 1 and an exogenous TdT gene as required in claim 4 other than those in 10980221. Pg 49 discloses a number of references for mice with an exogenous TdT gene; however, upon review none of the references disclose such a mouse. 8697940 mentions TdT but does not teach a mouse or rat expressing exogenous TdT. Accordingly, the concept lacks written description other than those in 10980221.
The specification lacks written description for a mouse with any modified HLA-A, -B or –C molecule or combination thereof as broadly encompassed by claim 5 other than those in 9591835, 9615550, 1045516, 10869466, 10779520. The specification is limited to tolerizing mice that have humanized MHC I molecule (HLA-A2/H-2K), a humanized β2 microglobulin, an unrearranged humanized immunoglobulin heavy chain locus, and a humanized common light chain locusVk1-39/Jk (Fig. 3 & 4, described on pg 12, para 28 & 29). The specification does not correlate the HLAA2/H-2K mice to a mouse with any MHC I mutation as broadly encompassed by claim 5. Accordingly, the concept lacks written description other than those in 9591835, 9615550, 1045516, 10869466, 10779520.
The specification lacks written description for any mouse/rat with any human/humanized β2 microglobulin as broadly encompassed by claim 6 other than the 
The specification lacks written description for any HLA-1 in an endogenous ROSA26 gene as broadly encompassed by claim 8. Fig. 2 (described on pg 11, para 27) is limited to a mouse with a ROSA26 gene modified as shown: 
    PNG
    media_image1.png
    227
    862
    media_image1.png
    Greyscale
However, the specification does not provide the protocols or reagents required to do so. The specification does not correlate the β2m-HLA-A2 fusion protein in Fig. 2 to any other HLA molecule. The specification does not correlate the transgene for homologous recombination in mice to rats. Accordingly, the concept lacks written description.
The specification lacks written description for any “chimeric human/non-human MHC class I molecule comprising the a1, a2, and 3 domains of a human MHC class I molecule selected from the group consisting of HLA-A, HLA-B, and HLA-C operably linked to the transmembrane and cytoplasmic domains of an endogenous non-human MHC class I molecule” as required in claim 9 other than those in 9591835, 9615550, 10045516, 10869466, 10779520. The specification is limited to a chimeric HLA-A2/H-2K 
The specification lacks written description for a heterozygous mouse/rat as required in claim 12. Pg 75-76, para 157-158, uses the term, but the specification does not teach the mice express adequate human/humanized protein to have any desired use. The examples do not teach obtaining heterozygous or homozygous mice. Accordingly, the concept lacks written description.
The specification lacks written description for any “chimeric human/non-human MHC class I molecule comprising the a1, a2, and 3 domains of a human MHC class I molecule selected from the group consisting of HLA-A, HLA-B, and HLA-C operably linked to the transmembrane and cytoplasmic domains of an endogenous murine H-2K polypeptide, an endogenous murine H-2D polypeptide, or an endogenous murine H-2L polypeptide” as required in claim 14 for reasons set forth above regarding claim 9. 

The specification lacks written description for any pMHC as required in claim 17 for reasons set forth above. The specification also lacks pMHC linked to a “helper T cell epitope” or PADRE as required in claim 17. The specification does not disclose the specific structures or functions of any such complexes. For example, paragraph 19, suggests the pMHC complex is linked to a “helper T cell epitope” or PADRE without disclosing the structure of the complex or final product. Accordingly, claim 17 lacks written description.
The method of claim 18 lacks written description for reasons set forth above because the specification does not teach the structure of the “pMHC complex of interest comprising a peptide heterologous… presented in the context of a human HLA from which the human or humanized MHC molecule is derived, or a portion thereof.” 
The method of claim 19 lacks written description because the specification does not teach administering any pMHC complex, pMHC-helper T cell epitope, pMHC-PADRE for reasons set forth above. 

Claim 29 lacks written description for reasons set forth above and because it is not limited to mouse or rat cells. 
Claim 34 lacks written description for reasons set forth above regarding “chimeric empty MHC I molecule”, “MHC class I locus”, the specific structure/function of the MHC replacement, and the specific structure/function of the Ig heavy chain replacement for reasons set forth above. 
Claim 34 is newly rejected because the phrase “classical MHC class I locus” is not explicit or implicit from the original disclosure. 
Claim 35 lacks written description because the specification does not teach any nucleic acid sequence encoding an empty MHC I operably linked to any endogenous rat/mouse regulatory element/leader. Pg 34, para 76, refers to regulatory elements, but the specification does not teach the specific structure of any nucleic acid sequence encoding an empty MHC I operably linked to any endogenous rat/mouse regulatory element. Pg 33, para 74, refers to endogenous leaders, but the specification does not teach the specific structure of any nucleic acid sequence encoding an empty MHC I human HLA-A, HLA-B, or HLA-C operably linked to transmembrane and cytoplasmic domains” of any endogenous MHC I. Accordingly, the specification lacks written description because the specification does not teach any nucleic acid sequence encoding an empty MHC I operably linked to any endogenous rat/mouse regulatory element/leader. 
Claim 36 lacks written description for reasons set forth above regarding the β2 embodiments. 
Response to arguments
Applicants provide a chart on pg 17-18 for support of the claims. Applicants’ argument is persuasive in-part; however, the claims are not limited to allowed claim language found in the patents cited or the concepts known in the art at the time of filing. 

Claims 1, 3, 4, 6, 8, 9, 12-18, 20, 27-29, 34 remain and claims 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises the humanized MHC I genome set forth in 10869466, 10779520, 10314296, 10154658, 10045516, 9591835, and the humanized Ig gene set forth in 10640800, 10584364, 10542735, 10526630, et al. does not reasonably provide enablement for inserting any human MHC I gene or segment thereof in any mouse or rat anywhere in the genome, or inserting any human Ig heavy chain variable gene operably linked to .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 and its breadth are discussed above. 
The specification does not enable a mouse/rat with a nucleotide sequence encoding an “empty” MHC class I molecule as required in claim 1 other than those described in Fig. 1. The description of Fig. 1, 2 (pg 11, para 26 & 27) states “human sequences are depicted as empty shapes”. Pg 16, para 38, states “upon expression of the ‘empty’ human(ized) MHC molecule” the animal becomes tolerized” and “’Empty’ in the context of an HLA molecule, MHC molecule, human(ized) MHC molecule, and the like includes an HLA molecule, MHC molecule, human(ized) MHC molecule, and the like expressed either without a peptide within its peptide binding groove, or with a peptide that is endogenous to the animal expressing the HLA molecule, MHC molecule, human(ized) MHC molecule, and the like. For example, an empty MHC molecule may include in an animal a human(ized) MHC molecule that is expressed from the genome, e.g., germline genome, of the animal and presents an endogenous animal self-protein or portion thereof”. However, the discussion on pg 38 does not clearly set forth the structure of what is present in a nucleotide sequence encoding an “empty” MHC class I molecule or what is missing or removed from the MHC class coding region to make it “empty” in a meaningful way so that the metes and bounds of the concept are understood (see 112/2nd) or that applicants were reasonably in possession of any 
The specification does not enable making or using any mouse/rat with any nucleotide sequence encoding a human/humanized MHC I molecule or binding portion thereof as broadly required in claim 1 other than a mouse with a replacement of endogenous HLA-A2/H-2K genes with human MHC I and II gene segments shown in Fig. 1 or in 9591835, 9615550, 10045516, 10869466, or 10779520. The claim encompasses any nucleic acid sequence encoding human/humanized MHC I or a binding portion thereof anywhere in the mouse or rat genome. However, the specification is limited to modifying the endogenous mouse HLA-A2/H-2K genes with human MHC I and II segments (Fig. 1). The specification does not teach the structure of the rat HLA-A2/H-2K genes or correlate them with mouse genes in any meaningful way indicating applicants were reasonably in possession of genetically modified rats with humanized HLA-A2/H-2K genes. The specification does not correlate targeting the endogenous mouse HLA-A2/H-2K with human MHC segments to inserting human MHC gene segments anywhere in the mouse genome. The specification does not correlate expressing a chimeric HLA-A2/H-2K + MHC protein (Fig. 1) to expressing an entire human MHC molecule as claimed. The specification does not teach any “binding portion thereof” of any MHC molecule. Given the teachings in the specification taken with the lack of correlative guidance between the humanized HLA-A2/H-2K gene and any other humanized MHC I gene, it would have required those of skill undue experimentation to 
The specification does not enable making or using a mouse or rat with any unrearranged human or humanized Ig heavy chain variable region operably linked to any Ig heavy chain constant region as broadly encompassed by claim 1 other than those in 6596541, 8697940, 10881085. The claim encompasses any nucleic acid sequence encoding human/humanized heavy chain Ig variable region operably linked to any heavy chain constant region anywhere in the mouse or rat genome. However, the specification is limited to modifying the endogenous mouse heavy chain Ig variable region with human heavy chain variable gene segments operably linked to an endogenous heavy chain constant gene (Fig. 1). The specification does not teach the structure of the rat Ig heavy chain variable genes or correlate them with the mouse heavy chain genes in any meaningful way indicating applicants were reasonably in possession of genetically modified rats with humanized Ig heavy chain variable genes. The specification does not correlate targeting endogenous mouse heavy chain variable genes with human heavy chain variable segments to inserting human heavy chain variable gene segments anywhere in the mouse genome. The specification does not correlate expressing a chimeric Ig comprising a human heavy chain variable domain and mouse constant domain to expressing an entire human Ig as encompassed by claim 1. The art at the time of filing is limited to a mouse (Macdonald et al, (2014) Proc. 
The specification does not enable making or using a mouse/rat with an “antigenic peptide-MHC (pMHC) complex” as required in claim 1. pMHC complexes were known in the art at the time of filing. For example, Garcia (PNAS, 1997, Vol. 94, 13838-13843) taught: “The expression, purification, and crystallization of murine MHC H-2Kb molecules from Drosophila melanogaster cells has been reported previously (24–26). The specific MHC–peptide complexes were produced by incubation of the Drosophila-expressed MHC molecules with a slight molar excess of peptide, followed by mono-Q (Pharmacia) chromatography” (pg 13839, col. 2, 3rd full para). The specification discusses Peptide B (relevant), Peptide A or C (Irrelevant) in context of HLA-A2 (pg 107, lines 1-2); however, the specification does not teach the structure of Peptide B or why/how it is relevant to HLA-A2. The specification does not teach whether peptide B is a tumor antigen, an insulin B chain, or some other B protein. Perhaps the peptide B antigen is “relevant” because it is “restricted” to HLA-A2 presentation on an antigen presenting cell; however, the specification does not discuss antigen restriction or why the B protein is “relevant”. HLA restriction is discussed in Hohn (Clin. Exp. Immuol. 2003, Vol. 131, pg 102-110). While immunizing mice/rats with a pMHC complexes can 
The specification does not enable making or using any mouse having the features of claim 1 and an exogenous TdT gene as required in claim 4 other than those in 10980221. Pg 49 discloses a number of references for mice with an exogenous TdT gene; however, upon review none of the references disclose such a mouse. 8697940 mentions TdT but does not teach a mouse or rat expressing exogenous TdT. Without such guidance, it would have required those of skill undue experimentation to make or using the mouse or rat of claim 4 other than those in 10980221. 
The specification does not enable making or using a mouse with any modified HLA-A, -B or –C molecule or combination thereof as broadly encompassed by claim 5 other than those in 9591835, 9615550, 1045516, 10869466, 10779520. The specification is limited to tolerizing mice that have humanized MHC I molecule (HLA-
The specification does not enable making or using any mouse/rat with any human/humanized β2 microglobulin as broadly encompassed by claim 6 other than the mouse of US Patent 9591835, 9615550, 1045516, 10869466, 10779520. The specification mentions such mice were known in the art and points to 9615550 but does not teach how to make any other mouse with human/humanized β2 microglobulin. ‘550 is limited to a mouse whose genome comprises at an endogenous H-2K locus a nucleotide sequence encoding a chimeric human/mouse HLA-A/H-2K polypeptide, wherein the nucleotide sequence is in operable linkage with an endogenous mouse regulatory element and is operably linked to a MHC class I leader encoding sequence, wherein the nucleotide sequence comprises from 5' to 3' (i) a first nucleic acid sequence that encodes the .alpha.1, .alpha.2 and .alpha.3 domains of the human HLA-A polypeptide, which first nucleic acid sequence replaces a sequence encoding the .alpha.1, .alpha.2, and .alpha.3 domains of the mouse H-2K polypeptide at the mouse H-2K locus and (ii) a second nucleic acid sequence that encodes the transmembrane and cytoplasmic domains of the  The specification does not correlate the structure/function in claim 1 of ‘550 to any other structure/function in a mouse. The specification does not teach the protocols or reagents to recapitulate the structure/function in ‘550 in rats. Without such guidance, it would have required those of skill undue experimentation to make or using the mouse or rat of claim 6 other than the mouse of US Patent 9591835, 9615550, 1045516, 10869466, 10779520.
The specification does not enable making or using any HLA-1 in an endogenous ROSA26 gene as broadly encompassed by claim 8. Fig. 2 (described on pg 11, para 27) is limited to a mouse with a ROSA26 gene modified as shown: 
    PNG
    media_image1.png
    227
    862
    media_image1.png
    Greyscale
However, the specification does not provide the protocols or reagents required to do so. The specification does not correlate the β2m-HLA-A2 fusion protein in Fig. 2 to any other HLA molecule. The specification does not correlate the transgene for homologous recombination in mice to rats. Accordingly, the concept is the beginning of a research 
The specification does not enable making or using a mouse or rat with any “chimeric human/non-human MHC class I molecule comprising the a1, a2, and 3 domains of a human MHC class I molecule selected from the group consisting of HLA-A, HLA-B, and HLA-C operably linked to the transmembrane and cytoplasmic domains of an endogenous non-human MHC class I molecule” as required in claim 9 other than those in 9591835, 9615550, 10045516, 10869466, 10779520. The specification is limited to a chimeric HLA-A2/H-2K gene (a humanized β2 microglobulin, an unrearranged humanized immunoglobulin heavy chain locus, and a humanized common light chain locusVk1-39/Jk) (Fig. 3 & 4, described on pg 12, para 28 & 29). The specification does not teach the structure of the target sequence or homology directed repair (HDR) template required to insert any human HLA-A1, HLA-A2, HLA-A3, HLA-B, or HLA-C into H-2K into any mouse/rat MHC gene other than human HLA-A2 in the endogenous mouse H-2K. The specification does not teach the sequences required for precise genetic modification and functional expression of the chimeric (or completely human) MHC molecule other than a chimeric human HLA-A2/mouse H-2K gene. Given the lack of correlative guidance taken with the lack of examples in the specification, the concept is not enabled other than those in 9591835, 9615550, 10045516, 10869466, 10779520. 
The specification does not enable making or using a heterozygous mouse/rat as required in claim 12. Pg 75-76, para 157-158, uses the term, but the specification does not teach the mice express adequate human/humanized protein to have any desired 
The specification does not enable making or using any “chimeric human/non-human MHC class I molecule comprising the a1, a2, and 3 domains of a human MHC class I molecule selected from the group consisting of HLA-A, HLA-B, and HLA-C operably linked to the transmembrane and cytoplasmic domains of an endogenous murine H-2K polypeptide, an endogenous murine H-2D polypeptide, or an endogenous murine H-2L polypeptide” as required in claim 14 for reasons set forth above regarding claim 9. 
The specification does not enable making or using any human/humanized MHC I in any mouse/rat as broadly encompassed by claims 15 and 16. The specification does not describe administering any nucleic acid sequence encoding a human/humanized MHC or any human/humanized Ig variable region, targeting it or randomly integrating it anywhere in the mouse/rat genome, or tolerizing the mouse/rat to any pMHC complex for reasons set forth regarding claims 1-14. In fact, it appears that applicant’s invention may rely solely upon breeding known mice. Applicant does not exemplify introducing exogenous human sequence to any mouse/rat. Accordingly, the concepts in claims 15 and 16 are not enabled. 
The specification does not enable making or using any pMHC as required in claim 17 for reasons set forth above. The specification also lacks pMHC linked to a “helper T cell epitope” or PADRE as required in claim 17. The specification does not disclose the specific structures or functions of any such complexes. For example, paragraph 19, suggests the pMHC complex is linked to a “helper T cell epitope” or 
The method of claim 18 is not enabled for reasons set forth above because the specification does not teach the structure of the “pMHC complex of interest comprising a peptide heterologous… presented in the context of a human HLA from which the human or humanized MHC molecule is derived, or a portion thereof.” 
The specification does not enable claims 20, 27-29 because the specification does not teach any cell or any nucleic acid sequence containing rearranged human Ig variable gene segments that target any pMHC complex. The specification does not teach the structure of the pMHC complex for reasons cited above or inducing any immune response against it that would allow production of a humanized Ig. The specification does not teach isolating any T-cells that specifically target the pMHC or isolating nucleic acid sequences encoding human/humanized Ig from them. Accordingly, claims 20, 27-29 are not enabled. 
Claims 34-36 are not enabled for reasons set forth above regarding claim 1 and 9. 
Response to arguments
Applicants’ arguments are persuasive in-part; however, the claims are not limited to allowed claim language found in the patents cited or the concepts known in the art at the time of filing. 

Claims 1, 3, 4, 6, 8, 9, 12-18, 20, 27-29, 34 remain and claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
The metes and bounds of what applicants consider a nucleotide sequence encoding an empty MHC I molecule comprising a functional binding cleft of HLA-A, -B, or -C as required in claim 1. The description of Fig. 1, 2 (pg 11, para  26 & 27) states “human sequences are depicted as empty shapes”. Pg 16, para 38, states “upon expression of the ‘empty’ human(ized) MHC molecule” the animal becomes tolerized” and “’Empty’ in the context of an HLA molecule, MHC molecule, human(ized) MHC molecule, and the like includes an HLA molecule, MHC molecule, human(ized) MHC molecule, and the like expressed either without a peptide within its peptide binding groove, or with a peptide that is endogenous to the animal expressing the HLA molecule, MHC molecule, human(ized) MHC molecule, and the like. For example, an empty MHC molecule may include in an animal a human(ized) MHC molecule that is expressed from the genome, e.g., germline genome, of the animal and presents an endogenous animal self-protein or portion thereof”. However, the discussion on pg 38 does not clearly set forth the structure of what is present in a nucleotide sequence encoding an “empty” MHC class I molecule or what is missing or removed from the MHC class coding region to make it “empty” in a meaningful way so that the metes and bounds of the concept are understood. While it is clear the “empty MHC I” molecule contains an HLA-A, B or –C binding cleft, it is unclear what structures, either present or absent, define an empty MHC I molecule comprising a functional binding cleft of HLA-A, -B, or -C as required in claim 1. 

Use of the term “locus” in claim 1 makes the claim indefinite because the term refers to a physical site/location of a gene on a chromosome; therefore, reference to a human variable region being “at an endogenous Ig heavy chain locus” is indefinite because it does not clearly set forth the structure of the genomic sequence itself. Nor does it indicate that endogenous immunoglobullin (Ig) heavy chain variable (VH) gene segments are replaced with unrearranged human Ig VH gene segments. It is unclear whether “at an endogenous Ig locus” refers to the physical site on a chromosome, a specific nucleotide # within an endogenous Ig heavy chain gene, or a range of nucleotide #s that represent an endogenous Ig heavy chain gene. While unrearranged Ig VH gene segments may be operably linked to an endogenous Ig CH gene, they are not linked to a physical site of a chromosome or a location on a chromosome. Accordingly, use of the term “locus” together with the description of the structures and operable linkages of nucleic acid sequence within the genome makes the claim unclear. 
The functional language regarding the humanized Ig produced by the rodent in item b) of claim 1 is indefinite because it conflates the nucleic acid sequence with the Ig protein domains. While lymphoid cells of the rodent may contain unrearranged human Ig heavy chain V gene segments, and B-cells of the rodent may have undergone rearrangement, the phrase “wherein the unrearranged human Ig heavy chain variable region [protein] rearranges in a B-cell to form a human Ig heavy chain variable gene 
The concept of the genome of the rodent comprising “an antigenic peptide-MHC complex” in claim 1 is indefinite because a genome cannot comprise peptides or proteins; a genome is comprised solely of nucleotides. 
The concept of “an antigenic peptide-MHC complex” in claim 1 is indefinite because it is unclear what structures/functions defines the combination of a “heterologous peptide” and a functional binding cleft of HLA-A, -B, or -C as a pMHC complex. Pg 4, line 2 of the claims requires the peptide is “in the peptide binding cleft”; however, it is unclear whether the rest of the MHC molecule is present in the pMHC complex or if the pMHC complex is capable of binding anything, e.g. a humanized Ig. It is also unclear if the peptide and MHC I binding cleft must be in a certain configuration to be “complexed” or if they simply must co-exist together. If the peptide and MHC I binding cleft must be in a certain configuration, it is unclear when that configuration meets the definition of a “complex”. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The phrase “human or humanized” in claim 6 remains indefinite for reasons of record. 
Claim 8 is indefinite because the metes and bounds of a “fully human empty MHC class I molecule” are unclear for reasons set forth in claim 1. It is especially unclear how a protein can be “fully human” and “empty” at the same time. 

Claim 14 is indefinite for reasons set forth above for claim 9. 
Claim 15 is indefinite for reasons set forth above in claim 1. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim is essentially drawn to a method of making the mouse of claim 1 by modifying its genome to have the genome set forth in claim 1. The claim is missing steps regarding how to make the mouse, i.e. genetically modifying a mouse/rat ES such that genome of the ES cell comprises… …, inserting the genetically modified ES cell into a recipient embryo, obtaining the genetically modified mouse/rat of claim 1 from the embryo, and administering a pMHC complex to the genetically modified mouse/rat of claim 1. 
Claim 16 is indefinite for reasons set forth in claims 1 and 9. 

Claim 29 is indefinite because it is unclear whether the human or humanized Ig heavy chain in item b) is a protein or nucleic acid sequence. 
Claim 34 is indefinite for reasons set forth above in claims 1 and 9. 
Claim 34 is newly rejected because the metes and bounds of a “classical MHC class I locus [or polypeptide]” cannot be determined. There is no reference provided in the specification for when a physical location on a chromosome or polypeptide is “classical” for MHC I in a rat or mouse. The term “classical” does not make sense in context of the claim which also requires the nucleic acid sequence encodes an “empty MHC I” which is a genetic modification; therefore, the physical location on the chromosome has been altered, ergo non-classical. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The phrase “human or humanized” in claim 36 is indefinite for reasons of record. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 17, 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 already requires making a mouse/rat that has a pMHC complex; therefore, the step of administering the claim 17 does not further limit claim 15.  Claim 18 already requires making a mouse/rat that has a pMHC complex that binds a humanized Ig; therefore, the step of maintaining the mouse/rat until a humanized Ig is made against the pMHC complex in claim 18 does not further limit claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632